                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Kimberly Freeman,

        Plaintiff,

                v.                                            Case No. 1:17cv867

Rite Aid, et al.,                                             Judge Michael R. Barrett

        Defendants.

                                             ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 10, 2018 (Doc. 14).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 14) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, the previous R&R

(Doc. 3) is WITHDRAWN and all pending motions (Docs. 4-12) are DENIED as MOOT; and

this matter is DISMISSED with PREJUDICE for failure to state a claim for relief.

        Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

        IT IS SO ORDERED.

                                                            s/Michael R. Barrett
                                                      Michael R. Barrett
                                                      United States District Judge

                                                 1
